Citation Nr: 0414798	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  97-32 224A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to a compensable rating for residuals of a 
right leg wound.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied service connection for a 
back disorder and declined to grant a compensable rating for 
the veteran's service-connected residuals of a right leg 
wound.  In September 2003, the veteran testified at a 
personal hearing at the RO before the undersigned Veterans 
Law Judge.  A transcript of the hearing is associated with 
the claims file.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify you if 
further action is required on your part.


REMAND

Subsequent to the issuance of the February 2003 supplemental 
statement of the case regarding the issue of service 
connection for a back disorder, additional evidence was added 
to the claims file.  Specifically, associated with the claims 
file are November 2001, January 2002, and September and 
October 2003 private treatment reports referring to the 
veteran's back disorder and copies of newspaper articles.  
The veteran never waived RO jurisdiction of those records.  
Thus, in order to afford the veteran proper due process, the 
claims file must be returned for initial RO review of the 
veteran's service connection claim.

With regard to the veteran's claim for an increased rating 
for his residuals of a right leg injury, he has maintained 
that his disability is worse than contemplated by his 
currently assigned noncompensable rating.  The veteran's most 
recent VA examination evaluating the level of this disability 
was in March 1998.  Given that more than six years have 
passed, the Board determines that the veteran should be 
reexamined in order to ascertain the current level of 
severity of disability.

The veteran has been sent a VCAA letter regarding both of his 
claims.  Accordingly, VA should continue to undertake the 
appropriate actions to ensure that the directives of VCAA 
have been followed.  Disabled Am. Veterans v. Sec'y. of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The veteran is hereby informed that if he has evidence 
pertaining to the issues on appeal, he must submit that 
evidence to VA.  Accordingly, this matter is REMANDED for the 
following actions: 

1.  The veteran is informed that if he has 
evidence pertaining to the issues on appeal, 
he must submit that evidence to VA.  The 
veteran is informed that he is under an 
obligation to submit evidence.  If he has 
evidence that the veteran has a back disorder 
which is related to service, he must submit 
that evidence to VA.  If he has evidence that 
that the veteran's residuals of a right leg 
wound disability have increased in severity, 
he must submit that evidence to VA.

2.  VCAA should continue to be followed.

3.  The veteran should be scheduled for 
appropriate VA examination(s) to determine the 
current severity of his service-connected 
residuals of a right leg wound.  All indicated 
tests and studies, including relevant range of 
motion studies in degrees, should be performed 
and all clinical findings reported in detail.  
To the extent possible, all symptomatology and 
pathology not associated with the service-
connected residuals of a right leg wound 
should be distinguished from the 
symptomatology and pathology associated with 
the service-connected disability.  The 
examiner should elicit all of the veteran's 
subjective complaints regarding his service-
connected disability and offer opinion as to 
whether there is adequate pathology to support 
the level of each complaint.  The examiner 
should specifically identify the extent of any 
muscle impairment associated with the service-
connected disability.  The examiner should be 
specifically requested to identify any 
objective evidence of pain or functional loss 
due to pain associated with the service-
connected disability.  The examiner should 
also be requested to provide an opinion, with 
complete rationale, as to whether it is at 
least as likely as not that pain could 
significantly limit functional ability during 
flare-ups, if the veteran describes flare-ups.  
The examiner should also be requested to 
describe any weakened movement, excess 
fatigability, or incoordination associated 
with the service-connected disability.  The 
examiner should express an opinion concerning 
the impact of the service-connected disability 
on the veteran's ability to work.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

With regard to any scars found to be related 
to the veteran's service-connected right leg 
disability, the examiner should record all 
pertinent medical complaints, symptoms, and 
clinical findings and should state whether any 
such scar is: (i) poorly nourished with 
repeated ulceration; (ii) superficial and 
unstable (a superficial scar is one not 
associated with underlying soft tissue damage.  
An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin 
over the scar); (iii) tender and painful on 
objective demonstration, or (iv) limits the 
function of the right leg.  A complete 
rationale should be given for all opinions and 
conclusions expressed.  The claims folder 
should be made available to the examiner for 
review prior to the examination, and the 
examination report should indicate whether the 
veteran's medical records were reviewed.

4.  Thereafter, the RO should readjudicate the 
veteran's claims for service connection for a 
back disorder and for an increased rating for 
residuals of a right leg wound.  If the 
benefits sought on appeal remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of the 
case (SSOC).  The SSOC should contain notice 
of all relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations, not previously 
provided, considered pertinent to the issues 
currently on appeal since the February 2003 
statement of the case.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

